OPINION — AG — (1) AN ELIGIBLE PERSON EMPLOYED BY THE STATE ON OR BEFORE MARCH 15, 1963, AND ON THE FIRST ENTRY DATE, WHO WAS PREVIOUSLY EMPLOYED BY A COUNTY (WHETHER OR NOT CONTINUOUS), SHALL RECEIVE PRIOR SERVICE CREDIT FOR HIS EMPLOYMENT BY THE COUNTY ONLY IF SAID COUNTY IS A PARTICIPATING EMPLOYER ON THE FIRST ENTRY DATE; A PERSON EMPLOYED BY A COUNTY ON OR BEFORE MARCH 15, 1963, AND ON THE CONTY'S ENTRY DATE, SHALL RECEIVE PRIOR SERVICE CREDIT FOR EMPLOYMENT BY THE STATE (WHETHER OR NOT CONTINUOUS) SINCE THE STATE IS, PERFORCE, A PARTICIPATING EMPLOYER; A PERSON EMPLOYED BY A COUNTY ON OR BEFORE MARCH 15, 1963 AND ON THE COUNTY ENTRY DATE SAHLL RECEIVE PRIOR SERVICE CREDIT FOR EMPLOYMENT BY ANOTHER COUNTY (WHETHER OR NOT CONTINUOUS) ONLY IF SUCH COUNTY IS A PARTICIPATING EMPLOYER ON THE FIRST COUNTY'S ENTRY DATE. OF COURSE, A PERSON IS ENTITLED TO PRIOR SERVICE CREDIT FOR CONTINUOUS EMPLOYMENT WITH HIS EMPLOYER ON THE ENTRY DATE. (2) AN ELECTIVE STATE OFFICIAL MUST JOIN THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM, IF AT ALL (IN HIS ELECTIVE CAPACITY) WHEN HE IS FIRST ELIGIBLE. CITE:  OPINION NO. 63-196, OPINION NO. 63-413, OPINION NO. 63-471, 74 O.S. 1963 Supp., 913 [74-913] (74 O.S. 1971 913 [74-913]), 74 O.S. 1963 Supp., 902 [74-902](26) (74 O.S. 1971 902 [74-902](26)), 74 O.S. 1963 Supp., 910 [74-910] (74 O.S. 1971 910 [74-910]), 74 O.S. 1963 Supp., 913 [74-913] (74 O.S. 1971 913 [74-913] [74-913]) (BURCK BAILEY)